DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on July 8, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 1.  
Claims 1-7 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to include the phrase “the width of each blocking region when the viewer is located within a region having a viewing distance of the proper range is the same as the width of each blocking region when a viewing distance of the viewer is out of an initial proper range” and “the width of each transmitting region when the viewer is located within a region having a viewing distance of the proper range is the same as the width of each transmitting region when the viewing distance of the viewer is out of the initial proper range”.  
The specification originally discloses that when the viewing region distance of the viewer is out of the initial proper range some channels of the trigger region has an intermediate gray value which means that width of the blocking region and width of the transmitting region cannot remain the same with the widths of the transmitting region and blocking region for the viewing distance is in the proper range.  If the width of the transmitting region and the width of the blocking region remain the same as the viewing distance changes from initial proper range to out of the initial proper range, then, firstly the stereoscopic viewing will not be enable and secondly the “barrier regions” and the “trigger regions” of the barrier panel cannot be fixed, which means some of the channels of the barrier regions should sometime be  “trigger regions” and sometime be “barrier regions”.  The specification of the originally filed does not teach such explicitly.  

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 has been amended to include the phrase “the width of each blocking region when the viewer is located within a region having a viewing distance of the proper range is the same as the width of each blocking region when a viewing distance of the viewer is out of an initial proper range” and “the width of each transmitting region when the viewer is located within a region having a viewing distance of the proper range is the same as the width of each transmitting region when the viewing distance of the viewer is out of the initial proper range”.  This is not enable by the specification of the originally filed.  The specification originally discloses that when the viewing region distance of the viewer is out of the initial proper range some channels of the trigger region has an intermediate gray value which means that width of the blocking region and width of the transmitting region cannot remain the same with the widths of the transmitting region and blocking region for the viewing distance is in the proper range.  Then the definitions of the “barrier regions” and the “trigger regions” are arbitrarily.  Furthermore according geometry of the viewing distance, the width of the transmitting region, the pixel pitch of the right and left pixels and the distance between the eyes of the viewer, as the viewing distance change the width of the transmitting region has to be changed in order for the stereoscopic view be provided.  This means the specification does not enable the claims to achieve stereoscopic display.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a barrier driver configured to form transmitting portions and blocking portions” and the phrase “to consist of blocking regions” and the phrase “to consist of transmitting regions” that are confusing and indefinite, since it is not clear if the “transmitting portions” are the same or different from “transmitting regions” and if the “blocking portions” are the same or different from “blocking regions”?  For the purpose of examination, the “portions” are being interpreted as “regions” of these phrases are being regard as the same.  However proper clarification and correction are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Suzuki et al (PN. 10,257,504).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Suzuki et al teaches a stereoscopic display device that is comprised of a barrier unit (6, Figure 1) serves as the barrier panel on a display panel (4), an image unit (8) and a control unit (7) serves as display drive configured to drive the display panel and the control unit (7) also serves as a barrier drive configured to form transmitting portions and blocking portions (61 and 62) that may be regularly repeated in the barrier panel, (please see Figure 1).   
Suzuki et al teaches that the barrier unit comprises a liquid crystal panel (please see column 3, line 61) that is comprised of a plurality of unit regions (60) that are individually switched between ON and OFF states.  This means the barrier unit or barrier panel (6) may be classified to include barrier regions, each includes four transmissive units corresponds to a barrier transmitting region and four non-transmissive units corresponds to a barrier blocking region, (please see Figure 5).  The barrier panel (6) also includes trigger regions that each includes five transmissive units corresponds to trigger transmissive region and five non-transmissive units corresponds to a trigger blocking region.  As shown in Figure 5, for an optimal viewing distance (D, Figure 11A), serves as the initial proper range, the area ratio of transmitting portion and the blocking portion within at least one of the trigger regions (5:5) is the same as the area ratio of the transmitting portion and the blocking portion within each barrier region (4:4).  As shown in Figure 12, for the viewing distance being shorter than the optimal distance or the initial proper range, at least one area ratio of the transmitting portion and the blocking portion within at least one of the trigger region (65a with 5 transmissive units and 4 non-transmissive units, an area ratio of 5:4) is different from the area ratio of the transmitting portion and the blocking portion within each barrier region (4:4).  
As shown in Figure 5 of Suzuki et al, further teaches that each of the barrier blocking regions is in contact with one of the trigger blocking regions to consist of the blocking regions and each of the barrier transmitting regions is in contact with one of the trigger transmitting regions to consist of transmitting regions, which means the whole barrier panel comprises a plurality of blocking regions (i.e. portions) and transmitting regions (i.e. portions) that are arranged in alternative manner.  
Claim 1 has been amended to include the phrase “wherein the width of each blocking region when the viewer is located within a region having a viewing distance of the proper range is the same as the width of each blocking region when a viewing distance of the viewer is out of an initial proper range and wherein the width of each transmitting region when the viewer is located within a region having a viewing distance of the proper range is the same as the width of each transmitting region when the viewing distance of the viewer is out of the initial proper range”.  
Suzuki et al teaches that the blocking regions and the transmitting regions of the barrier panel (6) may be adjusted to accommodate so that stereoscopic view can be achieved for optimal viewing distance (Figure 11A) or for a distance different from the initial optimal viewing distance (Figure 11B).  It does not teach explicitly if the widths for all of the blocking regions are the same for both the proper viewing distance and the viewing distance out of the proper viewing distance and the widths for all of the transmitting regions are the same for both the proper viewing distance and the viewing distance out of the proper viewing distance.  However these features will make the stereoscopic display for viewing distance out of the initial proper range impossible.  Specifically as disclosed by Suzuki et al according to the geometries for the viewer located at proper or optimal viewing distance (Figure 11A) and for the viewer located at distance out of the proper viewing distance (Figure 11B), the barrier pitches will be different (X1 and X2, please see column 9).  In particularly the pitch (X2) for the viewing distance out from the proper distance (by an additional distance “d”), will be a function of the additional distance “d”, (please see equation 2 of column 9).  
These features therefore cannot be examined since it would make the stereoscopic display not enable.  Of course, one skilled in the art could simply make the pitch of the barrier non changes as the viewing distance changes to purposely not viewing stereoscopic display as an operation mode.  
With regard to claim 2, as shown in Figure 12, Suzuki et al teaches that when the viewing distance is out of the initial proper range or optimal viewing distance, the size of the transmitting portion (five transmissive units within 65a) is different from the size of the blocking portion (4 non-transmissive units) within at least one of the trigger regions.  
With regard to claim 3, as shown in Figure 12, Suzuki et al teaches that the blocking portion (with four non-transmissive units) and the transmitting region (with four transmissive units) of each barrier region have the same size. 
With regard to claim 4, as shown in Figure 5, Suzuki et al teaches that when viewing distance of the viewer at the optimal distance, each of the trigger regions have the same size.  
With regard to claim 5, Suzuki et al does not teach explicitly that the size of each barrier region is larger than a size of each trigger region.   However such modification is considered to be obvious to one skilled in the art, since the identification of the trigger regions and the barrier regions for the barrier panel taught by Suzuki et al is arbitrary, which means it does not affect the function of the barrier panel for generating stereoscopic view.  The essential function of the barrier panel to provide a plurality of barrier and transmissive parts so that the right eye image (R) and the left eye image (L) may be properly be directed to right eye and left eye respectively of the viewer, (please see Figures 11A and 11B).  The compared sizes of the barrier regions and the trigger regions, namely for one being larger than the other are considered obvious matters of design choice to one skilled in the art since it does not affect the function of the barrier panel.  
With regard to claim 6, Suzuki et al teaches that the barrier regions have the same size (i.e. with four transmissive units and four non-transmissive units).  
With regard to claim 7, as shown in Figure 12, Suzuki et al teaches that the first trigger region and second trigger region which is adjacent (read as next one in the sequence of the trigger region) to the second trigger region, wherein the area ratio of the transmitting portion and the blocking portion within the first trigger region (ratio of 5:4) is different from an area ratio of the transmitting portion and the blocking portion within the second trigger region (5:5) when the viewing distance of the viewer is out of the initial proper range or the optimal viewing distance.  

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection stated above. The amendments to the claim have made the stereoscopic display not operable for viewing distance out of the initial proper viewing distance for the reasons stated above.  
 It is noted that the essential features of this application and the cited references is to achieve stereoscopic view that can accommodate different viewing distances.  The cited references indeed read on this essential feature.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872